EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-3 ASR No. 333-194030) of Berry Plastics Group, Inc., Registration Statement (Form S-8 No. 333-184522) pertaining to Berry Plastics Group, Inc. 2006 Equity Incentive Plan and the Berry Plastics Group, Inc. 2012 Long-Term Incentive Plan, and Registration Statement (Form S-8 No. 333-203173) pertaining to the Berry Plastics Group, Inc. 2015 Long-Term Incentive Plan; of our report dated April 27, 2015, with respect to the consolidated financial statements of AVINTIV Inc. included in this Current Report on Form 8-K/A. /s/ Ernst & Young LLP Charlotte, North Carolina December 17, 2015
